754 N.W.2d 895 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Alvin Junior GREER,[1] Defendant-Appellant.
Docket No. 136072. COA No. 281980.
Supreme Court of Michigan.
September 9, 2008.
On order of the Court, the application for leave to appeal the January 25, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
NOTES
[1]  The COA's order erroneously sets out defendant's name as "Alvin Greer Junior."